 



EXHIBIT 10(d)
SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT
     This Second Amendment to Fifth Amended and Restated Credit Agreement (this
“Second Amendment”) is entered into effective as of the 1st day of December,
2005 (the “Effective Date”), by and among Denbury Onshore, LLC, a Delaware
limited liability company (“Borrower”), Denbury Resources Inc., a Delaware
corporation (“Parent”), JPMorgan Chase Bank, N.A., as Administrative Agent
(“Administrative Agent”), and the financial institutions parties hereto as Banks
(“Banks”).
W I T N E S S E T H
     WHEREAS, Borrower, Parent, Administrative Agent, the other agents a party
thereto and Banks are parties to that certain Fifth Amended and Restated Credit
Agreement dated as of September 1, 2004 (as amended, the “Credit Agreement”)
(unless otherwise defined herein, all terms used herein with their initial
letter capitalized shall have the meaning given such terms in the Credit
Agreement); and
     WHEREAS, pursuant to the Credit Agreement, Banks have made a Revolving Loan
to Borrower and provided certain other credit accommodations to Borrower; and
     WHEREAS, Parent and Borrower have advised Administrative Agent and Banks
that Parent or Borrower intends to issue senior subordinated notes in an
aggregate outstanding principal amount of not greater than $150,000,000 (the
“Permitted Bond Debt”), the proceeds of which will be utilized to finance the
acquisition of certain Mineral Interests (the “Permitted Debt Offering”); and
     WHEREAS, Parent and Borrower have requested that Banks (a) amend certain
terms of the Credit Agreement in certain respects, and (b) consent to the
Permitted Debt Offering as more particularly described herein; and
     WHEREAS, subject to and upon the terms and conditions set forth herein,
Banks have agreed to Parent’s and Borrower’s requests.
     NOW THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed, Parent,
Borrower, Administrative Agent and each Bank hereby agree as follows:
Section 1. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Second Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 3 hereof, the
Credit Agreement shall be amended effective as of the Effective Date in the
manner provided in this Section 1.
     1.1 Additional Definitions. Section 2.1 of the Credit Agreement shall be
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:

1



--------------------------------------------------------------------------------



 



     “Permitted Bond Debt” means Debt of any Credit Party resulting from the
single issue of such Credit Party’s senior subordinated notes in an aggregate
outstanding principal amount of not greater than $150,000,000, and which Debt
(a) has a coupon or interest rate not in excess of nine percent (9%) per annum,
(b) shall not mature sooner than the date which is one year following the
earlier of (i) the Termination Date, and (ii) the date on which there are no
Revolving Loans, Letter of Credit Exposure or other Obligations hereunder
outstanding and all of the Commitments are terminated, (c) is not secured by any
assets or properties of the Credit Parties, (d) does not provide for or
otherwise require any amortization prior to scheduled maturity, and (e) is
evidenced and governed by an indenture and related documentation containing
customary terms and conditions, including, without limitation, covenants and
events of default, for senior subordinated notes of like tenor and amount, each
of which shall be satisfactory to Administrative Agent in its sole reasonable
discretion.
     “Permitted Debt” means, collectively, the Permitted Bond Debt and the
Permitted Subordinate Debt.
     “Permitted Debt Documents” means, collectively, the indenture, senior
subordinated notes, all guarantees of any such notes, and all other agreements,
documents or instruments executed and delivered by any Credit Party in
connection with, or pursuant to, the issuance of Permitted Bond Debt.
     “Second Amendment” means that certain Second Amendment to Fifth Amended and
Restated Credit Agreement dated as of December 1, 2005 among Borrower, Parent,
Administrative Agent and Banks.
     1.2 Amendment to Definitions. The definitions of “Change of Control,” “Loan
Papers” and “Restricted Payment” contained in Section 2.1 of the Credit
Agreement shall be amended and restated to read in full as follows:
     “Change of Control” means the occurrence of any of the following, whether
voluntary or involuntary, including by operation of law: (a) any Credit Party
(other than Parent) shall cease to be a wholly owned direct or indirect
Subsidiary of Parent, (b) for any reason, any Person or group (as defined in
Section 13(d)(3) or 14(d)(2) of the Exchange Act) shall become (i) the direct or
indirect beneficial owner (as defined in Rule 13(d)(3) of the Exchange Act) of
greater than thirty percent (30%) of the total voting power of all classes of
capital stock then outstanding of Parent entitled (without regard to the
occurrence of any contingency) to vote in elections of directors of Parent, and
(ii) the

2



--------------------------------------------------------------------------------



 



largest shareholder of the total voting power of all classes of capital stock
then outstanding of Parent entitled (without regard to the occurrence of any
contingency) to vote in elections of directors of Parent, or (c) a “change of
control,” “change in control” or similar event as defined in any Permitted Debt
Document, but only to the extent the occurrence of any such event gives rise to
an obligation of any Credit Party to redeem, repay or repurchase, or otherwise
offer to redeem, repay or repurchase, all or any portion of the Permitted Bond
Debt.
     “Loan Papers” means this Agreement, the First Amendment, the Second
Amendment, the Notes, each Facility Guaranty which may now or hereafter be
executed, each Parent Pledge Agreement which may now or hereafter be executed,
each Subsidiary Pledge Agreement which may now or hereafter be executed, the
Existing Mortgages (as amended by the Amendments to Mortgages), all Mortgages
now or at any time hereafter delivered pursuant to Section 6.1, the Amendments
to Mortgages, and all other certificates, documents or instruments delivered in
connection with this Agreement, as the foregoing may be amended from time to
time.
     “Restricted Payment” means, with respect to any Person, (a) any
Distribution by such Person, (b) any capital contribution, loan or advance by
any Credit Party to any Unrestricted Subsidiary, (c) the issuance of a Guarantee
by any Credit Party with respect to any Debt or other obligation of any
Unrestricted Subsidiary, (d) the retirement, redemption, defeasance, repurchase
or prepayment prior to scheduled maturity by such Person or any Affiliate of
such Person of any Debt of such Person, or (e) except as otherwise approved by
Required Banks, the retirement, redemption or payment by Parent, Borrower or any
affiliate of Parent of any part of the principal of the Permitted Debt at any
time prior to the termination of all Commitments and the payment and performance
in full of the Obligations.
     1.3 Representation as to Contravention. Section 8.2 of the Credit Agreement
shall be amended and restated to read in full as follows:
“Section 8.2 Credit Party and Governmental Authorization; Contravention. The
execution, delivery and performance of this Agreement and the other Loan Papers
by each Credit Party (to the extent each Credit Party is a party to this
Agreement and such Loan Papers) are within such Credit Party’s corporate,
partnership or limited liability company powers (as applicable), when executed
will be duly authorized by all necessary corporate, partnership or limited
liability company action (as applicable), require no action

3



--------------------------------------------------------------------------------



 



by or in respect of, or filing with, any Governmental Authority (including,
without limitation, Bond Issuer) and do not contravene, or constitute a default
under, any provision of applicable Law (including, without limitation, the
Margin Regulations) or of the articles or certificate of incorporation, bylaws,
regulations, partnership agreement or comparable charter documents of any Credit
Party or of any agreement, judgment, injunction, order, decree or other
instrument (including, without limitation, the Bond Documents and the Permitted
Debt Documents) binding upon any Credit Party or result in the creation or
imposition of any Lien on any asset of any Credit Party other than the Liens
securing the Obligations.”
     1.4 Compliance with Documents Covenant. Section 9.8 of the Credit Agreement
shall be amended to read in full as follows:
“Section 9.8 Compliance with Laws and Documents. Parent and Borrower will, and
will cause each other Credit Party to, comply with (a) all Laws, their
respective certificates (or articles) of incorporation, bylaws, regulations and
similar organizational documents and all Material Agreements to which any Credit
Party is a party, if a violation, alone or when combined with all other such
violations, could have a Material Adverse Effect, (b) all Bond Documents to
which any Credit Party is a party, and (c) all Permitted Debt Documents to which
any Credit Party is a party.”
     1.5 Additional Affirmative Covenant. Article IX of the Credit Agreement
shall be amended to include a new Section 9.14 which shall read in full as
follows:
“Section 9.14 Permitted Debt Documents. Parent and Borrower will promptly upon
the effectiveness or issuance of any Permitted Bond Debt, provide to
Administrative Agent a true, correct and complete copy of the indenture and
related notes and guarantees executed and delivered in connection with the
issuance of any such Permitted Bond Debt, together with any other Permitted Debt
Document requested by Administrative Agent.”
     1.6 Covenant. Section 10.1 of the Credit Agreement shall be amended to read
in full as follows:
“Section 10.1 Incurrence of Debt. Parent and Borrower will not, nor will Parent
and/or Borrower permit any other Credit Party to, incur, become or remain liable
for any Debt; provided, that (a) Borrower may incur, become or remain liable for
(i) the Obligations, (ii) without duplication, Debt evidenced by the Bond Loan
Agreement, (iii) Permitted Debt, (iv) Debt described in clause (f) of the
definition thereof in connection with any

4



--------------------------------------------------------------------------------



 



Permitted Genesis VPP Transaction, and (v) other unsecured Debt in an aggregate
amount outstanding at any time not to exceed $10,000,000, (b) Parent may incur,
assume, become and/or remain liable for Permitted Debt, and (c) Parent or any
Restricted Subsidiary may incur, become and remain liable for Permitted Debt as
a guarantor; provided, that (i) such Guarantees of Permitted Debt shall be
subordinated to the Obligations pursuant to subordination provisions approved by
Required Banks, such approval to not be unreasonably withheld, and (ii) prior to
the execution and delivery by any Restricted Subsidiary of any Guaranty of
Permitted Debt, such Restricted Subsidiary shall have executed and delivered to
Administrative Agent for the ratable benefit of Banks a Facility Guaranty, and
all the Equity of such Restricted Subsidiary owned by any Credit Party shall
have been pledged to Administrative Agent pursuant to a Parent Pledge Agreement
or a Subsidiary Pledge Agreement.”
     1.7 Additional Negative Covenant. Article X of the Credit Agreement shall
be amended to include a new Section 10.18 which shall read in full as follows:
“Section 10.18 Permitted Debt Documents. Parent and Borrower will not, nor will
Parent and Borrower permit any other Credit Party to:
     (a) amend, modify or waive any covenant in any of the Permitted Debt
Documents if the effect of such amendment, modification or waiver would be to
make the terms of any such Permitted Debt Document materially more onerous to
any Credit Party;
     (b) amend, modify or waive any provision of any Permitted Debt Document if
the effect of such amendment, modification or waiver (i) subjects a Credit Party
to any additional material obligation, (ii) increases the principal of any
Permitted Bond Debt or increases the rate of interest on any note evidencing any
Permitted Bond Debt to a rate in excess of nine percent (9%), (iii) accelerates
the date fixed for any payment of principal or interest on any note evidencing
any Permitted Bond Debt to a date sooner than the date which is one year
following the earlier of (A) the Termination Date, and (B) the date on which
there are no Revolving Loans, Letter of Credit Exposure or other Obligations
hereunder outstanding and all of the Commitments are terminated, or (iv) would
change the percentage of holders of such notes evidencing any Permitted Bond
Debt required for any such amendment, modification or waiver from the percentage
required on the date of issuance of any such notes evidencing any Permitted Bond
Debt; or

5



--------------------------------------------------------------------------------



 



     (c) make any payment of principal of, make any voluntary prepayment of, or
optionally redeem, or make any payment in defeasance of, all or any portion of
any Permitted Bond Debt.”
Section 2. Consent and Waiver. In reliance on the representations, warranties,
covenants and agreements contained in this Second Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 3 hereof, Banks
hereby (a) consent to (i) the consummation of the Permitted Debt Offering in
accordance with the terms of the Permitted Debt Documents (as defined in the
Credit Agreement, as amended hereby), and (ii) the execution and delivery by
Borrower of the Permitted Debt Documents to which it is a party, and the
performance of its obligations and the exercise of its rights under and pursuant
thereto, and (b) waive compliance by Borrower with each provision of the Credit
Agreement and the other Loan Papers to the extent, but only to the extent, that
the consummation of the Permitted Debt Offering and the execution and delivery
of the Permitted Debt Documents by Borrower, and the performance of its
obligations and the exercise of its rights under and pursuant thereto, violate
such provisions or result in a Default or Event of Default under the Credit
Agreement or the other Loan Papers. The consent and waiver herein contained are
expressly limited as follows: (i) such consent and waiver are limited solely to
(as applicable) the consummation of the Permitted Debt Offering in accordance
with the terms of the Permitted Debt Documents approved by Administrative Agent,
and (ii) such consent and waiver are each a limited, one-time consent and
waiver, and nothing contained herein shall obligate Banks to grant any
additional or future consent or waiver with respect to, or in connection with,
any provision of any Loan Paper.
Section 3. Conditions Precedent. The amendments contained in Section 1 hereof,
and the consent and waiver contained in Section 2 hereof, are subject to the
satisfaction of each of the following conditions precedent:
     3.1 No Default. No Default or Event of Default shall have occurred which is
continuing.
     3.2 Other Documents. Administrative Agent shall have been provided with
such other documents, instruments and agreements, and Parent and Borrower shall
have taken such actions, as Administrative Agent may reasonably require in
connection with this Second Amendment and the transactions contemplated hereby.
Section 4. Representations and Warranties. To induce Banks and Administrative
Agent to enter into this Second Amendment, Parent and Borrower hereby jointly
and severally represent and warrant to Banks and Administrative Agent as
follows:
     4.1 Reaffirm Existing Representations and Warranties. Each representation
and warranty of Parent and Borrower contained in the Credit Agreement and the
other Loan Papers is true and correct on the date hereof and will be true and
correct after giving effect to the amendments set forth in Section 1 hereof.
     4.2 Due Authorization; No Conflict. The execution, delivery and performance
by Parent and Borrower of this Second Amendment are within Parent’s and
Borrower’s corporate or

6



--------------------------------------------------------------------------------



 



organizational powers, have been duly authorized by all necessary action,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not violate or constitute a default under any
provision of applicable law or any Material Agreement binding upon Parent,
Borrower or their Subsidiaries or result in the creation or imposition of any
Lien upon any of the assets of Parent, Borrower or their Subsidiaries except
Permitted Encumbrances.
     4.3 Validity and Enforceability. This Second Amendment constitutes the
valid and binding obligation of Parent and Borrower enforceable in accordance
with its terms, except as (i) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally,
and (ii) the availability of equitable remedies may be limited by equitable
principles of general application.
     4.4 No Default or Event of Default. No Default or Event of Default has
occurred which is continuing.
Section 5. Miscellaneous.
     5.1 Reaffirmation of Loan Papers. Any and all of the terms and provisions
of the Credit Agreement and the Loan Papers shall, except as amended and
modified hereby, remain in full force and effect. The amendments contemplated
hereby shall not limit or impair any Liens securing the Obligations, each of
which are hereby ratified, affirmed and extended to secure the Obligations as
they may be increased pursuant hereto.
     5.2 Parties in Interest. All of the terms and provisions of this Second
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
     5.3 Legal Expenses. Borrower hereby agrees to pay on demand all reasonable
fees and expenses of counsel to Administrative Agent incurred by Administrative
Agent in connection with the preparation, negotiation and execution of this
Second Amendment and all related documents.
     5.4 Counterparts. This Second Amendment may be executed in counterparts,
and all parties need not execute the same counterpart; however, no party shall
be bound by this Second Amendment until Parent, Borrower and Required Banks have
executed a counterpart. Facsimiles shall be effective as originals.
     5.5 Complete Agreement. THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN PAPERS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.
     5.6 Headings. The headings, captions and arrangements used in this Second
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Second Amendment, nor
affect the meaning thereof.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
be duly executed by their respective authorized officers on the date and year
first above written.
[Signature Pages to Follow]

8



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT

            PARENT:

DENBURY RESOURCES INC.,
a Delaware corporation
      By:   /s/ Phil Rykhoek         Phil Rykhoek,        Senior Vice President
and
Chief Financial Officer        BORROWER:

DENBURY ONSHORE, LLC,
a Delaware limited liability company
      By:   /s/ Phil Rykhoek         Phil Rykhoek,        Senior Vice President
and
Chief Financial Officer     

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT
     Each of the undersigned (i) consent and agree to this Second Amendment, and
(ii) agree that the Loan Papers to which it is a party shall remain in full
force and effect and shall continue to be the legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms.

              DENBURY MARINE, L.L.C.,
a Louisiana limited liability company
 
       
 
  By:   /s/ Phil Rykhoek
 
       
 
  Name:
Title:   Phil Rykhoek
Senior Vice President and
Chief Financial Officer
 
            DENBURY OPERATING COMPANY,
a Delaware corporation
 
       
 
  By:   /s/ Phil Rykhoek
 
       
 
  Name:
Title:   Phil Rykhoek
Senior Vice President and
Chief Financial Officer
 
            TUSCALOOSA ROYALTY FUND LLC,
a Mississippi limited liability company
 
       
 
  By:   /s/ Phil Rykhoek
 
       
 
  Name:
Title:   Phil Rykhoek
Senior Vice President and
Chief Financial Officer
 
            DENBURY GATHERING &
MARKETING, INC.
a Delaware corporation
 
       
 
  By:   /s/ Phil Rykhoek
 
       
 
  Name:
Title:   Phil Rykhoek
Senior Vice President and
Chief Financial Officer

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT

              ADMINISTRATIVE AGENT:
 
            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
       
 
  By:   /s/ J. Scott Fowler
 
       
 
      J. Scott Fowler,
Vice President
 
            BANKS:
 
            JPMORGAN CHASE BANK, N.A.
 
       
 
  By:   /s/ J. Scott Fowler
 
       
 
      J. Scott Fowler,
Vice President

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT

              BANKS:
 
            FORTIS CAPITAL CORP.
 
       
 
  By:   /s/ David Montgomery
 
       
 
  Name:   David Montgomery
 
  Title:   Senior Vice President
 
       
 
  By:   /s/ Darrell Holley
 
       
 
  Name:   Darrell Holley
 
  Title:   Managing Director

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT

              BANKS:
 
            CALYON NEW YORK BRANCH
 
       
 
  By:   /s/ Bertrand Cord’homme
 
       
 
  Name:   Bertrand Cord’homme
 
  Title:   Director

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT

              BANKS:
 
            COMERICA BANK
 
       
 
  By:   /s/ Michael Willis
 
       
 
  Name:   Michael Willis
 
  Title:   Vice President

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT

              BANKS:
 
            UNION BANK OF CALIFORNIA, N.A.
 
       
 
  By:   /s/ Peter Sefzik
 
       
 
  Name:   Peter Sefzik
 
  Title:   Vice President
 
       
 
  By:   /s/ Alison Fuqua
 
       
 
  Name:
Title:   Alison Fuqua
Investment Banking Officer

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT

              BANKS:
 
            WELLS FARGO BANK, N.A.
 
       
 
  By:   /s/ Reed V. Thompson
 
       
 
  Name:   Reed V. Thompson
 
  Title:   Vice President

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT

              BANKS:
 
            BANK OF AMERICA, N.A.
 
       
 
  By:   /s/ Jeffrey H. Rathkamp
 
       
 
  Name:   Jeffrey Rathkamp
 
  Title:   Principal

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT

              BANKS:
 
            BANK OF SCOTLAND
 
       
 
  By:   /s/ Karen Welch
 
       
 
  Name:   Karen Welch
 
  Title:   Assistant Vice President

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT

              BANKS:
 
            COMPASS BANK
 
       
 
  By:   /s/ Dorothy Marchand
 
       
 
  Name:   Dorothy Marchand
 
  Title:   Senior Vice President

[Signature Page]

 